Case: 4:19-cr-00719-JAR-NAB Doc. #: 14 Filed: 08/29/19 Page: 1 of 1 PageID #: 26



                                                                                       FILED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                         AUG 2 9 2019
                                     EASTERN DIVISION                             U.S. D~'rRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                                                                        ST.LOUIS
 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,.                                         )
                                                     )-,---------~------------



 v.                                                  )
                                                     )   4:19CR719 JAR/NAB
 MATTHEW ORASCO,                                     )
                                                     )
 Defendant.                                          )

                                          INDICTMENT

                                           COUNT ONE
      The Grand Jury charges that:

      On or about August 23, 2019, in St. Louis County, within the Eastern District of Missouri,

                                          MATTHEW ORASCO,

the Defendant herein, knowing he had previously been convicted in a court of law of one or more

crimes punishah~e by a term of imprisonment exceeding one year, knowiJ?.gly possessed a firearm,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

Defendant's possession.

      In violation of Title 18, United States Code, Section 922(g)(l).

                                                         A TRUE BILL.


                                                         FOREPERSON

JEFFREY B. JENSEN
United States Attorney


JAMES REDD, #66172MO
Assistant United States Attorney
